Citation Nr: 1541562	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969, to include service in Korea from September 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  

In April 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The evidence of record regarding the Veteran's exposure to herbicides in or near the demilitarized zone (DMZ) in Korea is consistent with his service and is found to be credible.

2.  The Veteran's heart disorder, diagnosed as paroxysmal supraventricular tachycardia, is not among the enumerated conditions for which service connection may be established on a presumptive basis on exposure to Agent Orange or other herbicide agents during service in Vietnam.

3.  There is no evidence or allegation that a heart disorder was present in service or for years thereafter, and there is no competent evidence or opinion even suggesting that such disorder had its onset during service or is otherwise medically-related to service, to include presumed exposure to herbicides.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2011, sent prior to the initial unfavorable rating decision issued in August 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been considered in connection with his claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In February 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the February 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's contention that Agent Orange exposure caused his current heart disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the Board hearing discussion raised the possibility that there were outstanding records available, the Board remanded the issue in April 2015 in order to obtain such records.  Additionally, while on remand, a medical opinion was obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in April 2015, to include obtaining additional VA treatment records, affording the Veteran an opportunity to provide authorization to obtain private treatment records, and obtaining a VA medical opinion.  As a result of such remand directives, VA treatment records dated through April 2015 were obtained and a VA medical opinion was obtained in June 2015.  The Veteran reported that he was not treated by any private physicians.  Therefore, the Board finds that the AOJ has substantially complied with the April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently suffers from a heart disorder as a result of his military service.  Specifically, he contends that such disorder was caused by exposure to Agent Orange while serving in the DMZ in Korea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, to include cardiovascular disease, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for cardiovascular disease), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 


Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In April 2001, the Veteran was afforded a VA general medical examination.  His heart was noted to be regular without any murmur or S3.  The examiner noted that the Veteran had hypertension, but there was no indication of any diagnosis of ischemic heart disease or any other heart condition.

In July 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran did not have a diagnosis of ischemic heart disease or congestive heart failure.  He had paroxysmal supraventricular tachycardia, and specifically AV nodal reentrant tachycardia, for which he had successful AF ablation in August 2008.  He was not currently treated for such condition.

During VA treatment in November 2013, the Veteran reported that he had been experiencing intermittent episodes of rapid heartbeat for the past six to eight months.  He did not have accompanying dizziness, shortness of breath, or other symptoms, and he has felt fine ever since.

In June 2015, VA obtained a medical opinion to determine whether the Veteran's heart disorder was caused by his presumed exposure to Agent Orange.  The examiner stated that she reviewed the entire claims file.  The examiner noted that the Veteran was diagnosed with paroxysmal supraventricular tachycardia, specifically AV nodal reentrant tachycardia, which is a form of that disease entity.  She noted that service medical records were negative for any signs, symptoms, diagnosis, or treatment for any cardiovascular condition including hypertension or heart disease.  VA medical records documented a diagnosis of essential hypertension since January 2001, and a March 2001 VA medical examination diagnosed essential hypertension but was negative for a heart condition.  

The examiner summarized the relevant VA and private treatment records.  VA treatment records dated between 2002 and 2003 were negative for a diagnosis related to an abnormal heart condition.  May 2008 treatment notes documented that the Veteran reported that he had been experiencing symptoms of weakness and dizziness, heart racing, diaphoresis, nausea, vomiting with sharp pain, and a pinprick sensation diffusely in the chest since waking in the morning.  He also reported that he had similar symptoms for about a year, but most recently two times that week.  EKGs in the ambulance and in the emergency room showed normal sinus rhythm with a rate of 76 and right bundle branch.  His chest x-ray was negative.  It was noted that the Veteran had presyncope of unclear etiology and a leading consideration was a tachyarrhythmia.  It was also noted that he had palpitations.  

At a cardiology consultation in July 2008, the Veteran presented with a six-month history of fast heart rate with dizziness, lightheadedness, blurriness, and the inability to walk.  He had a TTE that documented mild hypertrophy.  LAE and diastolic dysfunction were normal.  Valves were normal and adenosine/MIBI stress test was normal.  Holter Monitor documented atrial tachycardia/atrioventricular nodal reentry with rates up to 150.  The Veteran had EP ablation in August 2008. His diagnosis was atrioventricular nodal reentry tachycardia.  The Veteran did not report episodes of tachycardia or chest pain after his ablation in October 2008.  Outpatient progress notes dated in April 2015 documented no diagnosis of disease related to a heart condition.  

The examiner noted that she reviewed and considered peer-reviewed studies regarding the effects of Agent Orange exposure.  She restated that the Veteran began having symptoms of paroxysmal supraventricular tachycardia in early 2008 and that he did not have any symptoms after RF ablation in October 2008.  She noted that peer-reviewed studies regarding the effects of Agent Orange exposure show no correlation between atrioventricular nodal reentry tachycardia and exposure to herbicides used in Vietnam, such as Agent Orange.  Considering the entire weight of the medical evidence available to review, as well as the results of the clinical examination on July 2011, the examiner opined that it was less likely than not that the Veteran's heart condition began in or was caused by active duty service.  Based on such evidence, as well as peer-reviewed studies regarding the effects of Agent Orange exposure, the examiner further opined that it is less likely than not that the Veteran's heart condition was proximately due to any such Agent Orange exposure the Veteran may have suffered while on active duty.

The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested any heart disorder during service or within one year of his discharge from service.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to a heart disorder.  The Board also notes that the Veteran does not contend that he has a presumptive condition.  In this regard, in an August 2013 statement, the Veteran's representative stated that the Veteran "does not have ischemic heart disease, but rather paroxysmal supraventricular tachycardia. . . . This is not a presumptive condition and will not be further addressed."

The record also does not support an award of service connection on a direct basis.  The only competent, probative opinion addressing the etiology of the Veteran's heart disorder weighs against the claim.  The Board finds the June 2015 medical opinion provided by the VA examiner to be highly probative regarding the relationship between the Veteran's heart disorder and presumed exposure to herbicides.  Such opinion was based on a prior examination of the Veteran, full consideration of his medical history and assertions, as well as peer-reviewed studies regarding the effects of Agent Orange exposure.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.) 

Notably, the VA examiner's opinion constitutes the only medical opinion on the question of a nexus between the Veteran's current heart disorder and service.  Significantly, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary medical opinion-i.e., one that, in fact, supports the claim. 

The Board has considered the statements and arguments regarding the etiology of the Veteran's heart disorder submitted by the Veteran and his representative; however, a heart disorder is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, the question of the relationship between the Veteran's heart disorder and his herbicide exposure is not a simple medical question.  Rather, it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  It is not argued or shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his heart disorder and his herbicide exposure.  Therefore, their statements regarding the etiology of such disorder are entitled to no probative weight.

After review of all theories of entitlement, the Board finds that the evidence of record fails to establish-by competent, credible, and persuasive evidence-that the Veteran's heart disorder is etiologically related to service.  The Board notes that the only competent medical evidence of record is against the Veteran's claim for service connection.  Accordingly, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


